Updated Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-5, 10-12, 18-19, 25-27, 31, 33.34, 36, 37, 41, 42 and 43 are in the application. 
Claims 5,  25, 27 were non-elected as they are not drawn to the elected species where in Ra and R3 do not combine to form a spiro ring. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2021 has been entered.
 
Response to the arguments and amendments:-

The elected species was 
    PNG
    media_image1.png
    144
    297
    media_image1.png
    Greyscale
 The claims have been examined only to the elected species.  Species 1, ring A is an aryl, the  Ra of the, NRa Y2 and R3 form a spiro ring.  
Claim Rejections - 35 USC § 103
The claims 1,2, 12, 19, 26, 27,31,33, 36, 37, 41-43  were rejected over XP-002787406, RN 1239320.
The amendment to delete the term “isomer” overcomes the rejection. 
Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 10-12, 18-19, 26, 31, 33.34, 36, 37, 41, 42 and 43 a were rejected over WO 2016/203406 to Chen Zhuoliang et al and WO 2016/203405 to Chen Zhuoliang et al. and WO 2015/107494 also Chen Zhuoliang et al  and WO 2015107495 Chen Chritine  Hiu-tung et al.
The ‘406 reference discloses 
    PNG
    media_image2.png
    243
    355
    media_image2.png
    Greyscale
 on page 3 it clearly recites 5a and 5b together form a ring. 

    PNG
    media_image3.png
    164
    366
    media_image3.png
    Greyscale
 and species 
    PNG
    media_image4.png
    178
    493
    media_image4.png
    Greyscale
in column 31 and 32. 

WO 2015107495 discloses  
    PNG
    media_image5.png
    142
    272
    media_image5.png
    Greyscale
 It does disclose compounds  wherein R7 and R8 combine to form a spiro ring. 
WO 2015/107494  also teaches similar compounds 

    PNG
    media_image6.png
    177
    507
    media_image6.png
    Greyscale



 Applicants have deleted the term tautomers. Applicants have not responded to the arguments based on  WO 2015/107494 and WO 2015/107495. 
 As explained previously WO 2015/107494 also teaches similar compounds 

    PNG
    media_image6.png
    177
    507
    media_image6.png
    Greyscale

 Teaches Y1 and Y2 to be a C in the ring. It can be CR6, wherein R6 is a halo, hydrogen, methyl, , amino-carbonyl, So clearly there is a teaching  that  compound with a pyridine also can have the same activity. 
WO 2015107495 discloses  
    PNG
    media_image5.png
    142
    272
    media_image5.png
    Greyscale
 It does disclose compounds  wherein R7 and R8 combine to form a spiro ring. 

 So applicant’s arguments are not convincing. The prior art has very close structurally similar compounds and not only that there is a clear teaching of applicants compounds in the genus disclosed. 
The requisite motivation for doing so lies in the applicants search for additional compounds.

Rejections based on structural similarities is founded on the expectations that compounds similar in structure will have similar properties. Note MPEP §2144.09.


In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a method instantly claimed. in such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on” (205 USPQ 394, second column, first full paragraph).
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-434 (CCPA 1977) as follows: Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, or ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products (footnote omitted). Ex parte Raychem Corp. 25 USPQ2d 1265.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 2, 4, 10-12, 18-19, 26, 31, 33.34, 36, 37, 41, 42 and 43 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compounds, does not reasonably provide enablement for the “prodrugs”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
Predicting if a certain ester of a claimed alcohol, for example, is in fact a prodrug, that produces the active compound metabolically, in man, at a therapeutic concentration and at a useful rate is filled with experimental uncertainty.  Although attempts have been made to predict drug metabolism de novo, this is still an experimental science.  For a compound to be a prodrug, it must meet three tests.  It must itself be biologically inactive.  It must be metabolized to a second substance in a human at a rate and to an extent to produce that second substance at a physiologically meaningful concentration.  Thirdly, that second substance must be clinically effective.  Determining whether a particular compound meets these three criteria in a clinical trial setting requires a large quantity of experimentation.
Wolff (Medicinal Chemistry) summarizes the state of the prodrug art.  Wolff, Manfred E. "Burger's Medicinal Chemistry, 5ed, Part I", John Wiley & Sons, 1995, pages 975-977.  The table on the left side of page 976 outlines the research program to be undertaken to find a prodrug.  The second paragraph in section 10 and the paragraph spanning pages 976-977 indicate the low expectation of success.  In that paragraph the difficulties of extrapolating between species are further developed.  Since, the prodrug concept is a pharmacokinetic issue, the lack of any standard pharmacokinetic protocol discussed in the last sentence of this paragraph is particularly relevant.  Banker (Modern Banker, G.S. et al, "Modern Pharmaceutics, 3ed.", Marcel Dekker, New York, 1996, pages 451 and 596.  in the first sentence, third paragraph on page 596 states that “extensive development must be undertaken” to find a prodrug.  
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  That conclusion is clearly justified here.  Thus, undue experimentation will be required to determine if any particular compound/derivative is, in fact, a prodrug.
 Improper Markush Rejection
Claims 1, 2, 4, 10-12, 18-19, 26, 31, 33.34, 36, 37, 41, 42 and 43  are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Hamisch, 631 F.2d 716, 721-22 (CCPA 1980) and Exparte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
In this case the groups Y1, Y2, R3, R4, R2 ring A have so many different variations/ permutations and combinations that it cannot even be envisioned fully. Along with the various core options the claims have so many different substituents, Ra, Rb, R1-R8  which are then substituted again with  generic groups such as cycloalkyl, polycyclic   and further having optional substituents. Ra and R4 can also combine to form a ring. So the full scope cannot be easily envisioned.
The Markush group is so expansive that persons skilled in the art cannot determine the metes and bounds of the claimed invention. One skilled in the art cannot determine the metes and bounds of the claim due to an inability to envision all of the members of the Markush group. The claims are incomprehensible with variables nested inside variables nested inside variables These claims make it difficult to ascertain what is actually being claimed. A Markush claim contains an "improper Markush grouping" if: (1) The species of the Markush group do not share a 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.3 1(a)(1) (emphasis provided).


    PNG
    media_image7.png
    749
    390
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    112
    139
    media_image8.png
    Greyscale
( non-elected compound in Vernier William et al )
Also EA201691442  teaches the core 
    PNG
    media_image9.png
    246
    347
    media_image9.png
    Greyscale


Conclusion
Claims 1, 2, 4, 10-12, 18-19, 26, 31, 33.34, 36, 37, 41, 42 and 43 are rejected.
Claims 5, 25 and 27 are withdrawn as they are drawn to non elected species. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



September 13, 2021.